EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Six Months Ended March 29, 2008 March 31, 2007 Earnings (loss): (In thousands, except ratios) Loss from continuing operations before income taxes $ (201,769 ) $ (74,795 ) Add:Total fixed charges 69,557 59,285 Less:Interest capitalized 3,220 2,500 Total earnings $ (135,432 ) $ (18,010 ) Fixed charges: Interest expense $ 67,008 $ 52,416 Portion of rental expense representative of the interest factor 2,549 6,869 Total fixed charges $ 69,557 $ 59,285 Ratio of earnings to fixed charges (a) (b) (a)Earnings were insufficient to cover fixed charges by $204,989. (b)Earnings were insufficient to cover fixed charges by
